Simons, J.P. (dissenting).
Plaintiff instituted this proceeding to collect arrears in child support and household maintenance that defendant was ordered to pay her by a prior divorce judgment. The court granted plaintiff partial relief. Plaintiff appeals from the denial of full relief contending that her counsel was improperly foreclosed in cross-examining defendant. The transcript reveals that, after a few brief questions, the court, over objection, cut off counsel’s cross-examination of defendant and closed the evidence. The ruling was erroneous and requires that the court’s order be vacated and that the record be reopened to permit a reasonable opportunity to question defendant husband. (Appeal from order of Erie Supreme Court, Sedita, J. — enforce divorce decree.) Present — Simons, J.P., Callahan, Denman, Moule and Schnepp, JJ.